DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
IDS submitted on 02/202/2021 has been considered.


Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
While An et al.  (USPGPUB 2018/0191161) discloses a system for managing a large capacity battery used for power system frequency regulation and a large capacity battery operation method.  A method for operating a large capacity battery used for power system frequency regulation in a large capacity battery system for managing the large capacity battery according to the present invention comprises the steps of: calculating an estimated frequency regulation signal for the next day using history information of past frequency regulation signals; calculating a bidding capacity and a basic value for the large capacity battery, matched to the estimated frequency regulation signal, Wenzel et al (USPGPUB 2017/0102433) discloses a frequency response optimization includes a battery that stores and discharges electric power, a 
Claim 1, predicting from the frequency regulation signal and market conditions a future period when the battery may be exposed to the regional power grid to at least one of charge or discharge  power in accordance with a future frequency regulation signal to stabilize the regional power grid through participation in the regulation of the regional power grid; calculating a regulation control signal that tracks the future frequency regulation signal during the future period; and during the future period, at least one of charging or discharging  the battery in response to the regulation control signal.
Claim 11, a regulation control module that monitors a frequency regulation signal from the regional power grid and market conditions for obtaining power from the regional power grid, the regulation control module including a machine learning module 
Claim 20, monitoring a frequency regulation signal from the regional power grid and market conditions for obtaining power from the regional power grid; instructions for calculating battery degradation costs using a battery degradation cost model for at least one of charging or discharging the battery during a future period; instructions for calculating a payout prediction from the frequency regulation signal and market conditions for participation in stabilizing the regional power grid through participation in theAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 16/460,344Dkt: 1777.D34US1 Filing Date: July 2, 2019regulation of the regional power grid during the future period; instructions for determining when the payout prediction exceeds the battery degradation costs during the future period; instructions for calculating a regulation control signal that tracks a future frequency regulation signal during the future period; and instructions for dispatching battery regulation signals to the battery during the future period for at least 
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119